Citation Nr: 0111962	
Decision Date: 04/26/01    Archive Date: 05/01/01

DOCKET NO.  96-05 513	)	DATE
	)
  )

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased rating for residuals of a 
fracture of the left radius and ulna, currently rated as 10 
percent disabling.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

L. Helinski, Counsel




INTRODUCTION

The veteran had active service from April 1986 to May 1989.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 1994 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois, which reduced the rating for the 
veteran's service-connected fracture, left radius and ulna, 
with partial loss of coordination, from 10 percent disabling 
to noncompensable.  The veteran disagreed with that decision, 
and initiated this appeal.  During the pendency of this 
appeal, in an April 1997 rating decision, the RO awarded a 10 
percent rating for the veteran's disability.  


FINDING OF FACT

On April 3, 2001, prior to the promulgation of a decision in 
the appeal, the Board received notification from the veteran 
that he wished to "stop (cancel) the appeal concerning the 
increased evaluation for residuals of a fracture to the left 
radius and ulna." 


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 1991); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105 (West 1991), the Board may dismiss 
any appeal which fails to allege specific error of fact or 
law in the determination being appealed.  A Substantive 
Appeal may be withdrawn in writing at any time before the 
Board promulgates a decision.  See 38 C.F.R. §§ 20.202, 
20.204(b) (2000).  Withdrawal may be made by the veteran or 
by his or her authorized representative, except that a 
representative may not withdraw a Substantive Appeal filed by 
the veteran personally without the express written consent of 
the veteran.  See 38 C.F.R. § 20.204(c).  

In the present case, the veteran has indicated in a statement 
received at the BVA in April 2001 that he wished to "stop 
(cancel) the appeal concerning the increased evaluation for 
residuals of a fracture of the left radius and ulna."  He 
indicated that he was satisfied with the decision that 
awarded a 10 percent rating, and reiterated that he wished to 
"stop the appeal."

As such, the veteran has withdrawn this appeal and, hence, 
there remain no allegations of errors of fact or law for 
appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review the appeal and it is dismissed 
without prejudice.


ORDER

The appeal is dismissed.



		
RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals


 


